Gowrt of Claims jurisdiction; tort claim. — On September 20,1974 the court issued the following order:
Before CoweN, Chief Judge, Kashiwa and BeNNEtt, Judges.
“This case comes ‘before the court on defendant’s motion to dismiss, filed July 23, 1974. Upon consideration thereof and of plaintiff’s response and of defendant’s response thereto, the court concludes that the motion should be granted because plaintiff’s claim sounds in tort and is not the type of ‘claim against the United States founded * * * upon the Constitution,’ 28 U.S.C. § 1491 (1970), as amended, (Supp. II, 1972), over which this court has jurisdiction, and on the basis thereof,
“it is ordered that defendant’s motion to dismiss is hereby granted and that plaintiff’s petition be and the same is dismissed.”